Citation Nr: 0426643	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-28 336	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability and, if so, whether the reopened claim can be 
granted.

2.  Entitlement to service connection for degenerative 
disease of the cervical spine.

3.  Entitlement to service connection for residuals of an 
injury to the diaphragm.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1967 to January 1971; he was awarded the 
Purple Heart.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which granted service connection 
for the following: post-traumatic stress disorder (PTSD), 
assigned a 30 percent evaluation; tinnitus, assigned a 10 
percent evaluation; and hearing loss, assigned a zero percent 
evaluation.  The assigned ratings were effective March 22, 
2002.  No new and material evidence was found to reopen the 
claim for low back disability and service connection was 
denied for cervical spine disability and residuals of a 
diaphragm injury.  The veteran timely appealed.

Based on the above procedural history, the Board finds that 
the veteran's claims for an initial rating in excess of 30 
percent for service-connected PTSD, an initial rating in 
excess of 10 percent for service-connected tinnitus, and an 
initial compensable evaluation for service-connected 
bilateral hearing loss are original claims that were placed 
in appellate status by a notice of disagreement expressing 
disagreement with the initial rating award dated in January 
2003.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in May 2004, and a transcript 
of the hearing has been added to the record.  The veteran 
provided a written waiver of RO consideration at the hearing 
for private medical evidence submitted at the hearing dated 
in May 2004.  See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  An unappealed December 1985 RO decision denied the 
veteran's claim of entitlement to service connection for a 
low back disorder. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the December 1985 rating decision.

3.  The veteran has a low back disability due to service.

4.  The veteran has degenerative disease of the cervical 
spine due to service.  

5.  The veteran does not have residuals of a diaphragm injury 
due to service.  

6.  The veteran's service-connected PTSD is manifested by 
symptoms including anxiety, insomnia, and avoidance of 
crowds.  The PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.
7.  The veteran has persistent and recurrent tinnitus, and he 
is receiving the maximum schedular evaluation for tinnitus.

8.  A July 2002 fee basis audiological examination shows that 
the veteran had an average pure tone threshold of 44 decibels 
in the right ear and an average pure tone threshold rounded 
to 48 decibels in the left ear; bilateral speech recognition 
ability was 100 percent.  Accordingly, the veteran's 
bilateral hearing loss disability is manifested by Level I 
hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  A low back disorder was incurred as a result of active 
military duty.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Degenerative disease of the cervical spine was incurred 
as a result of active military duty.  38 U.S.C.A. §§ 1110, 
1111, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Residuals of a diaphragm injury were not incurred as a 
result of active military duty.  38 U.S.C.A. §§ 1110, 1111, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2003).

6.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 11555103A, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).
7.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The factual background and relevant law and 
regulations will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  This 
notification would apply to the original issue of service 
connection and to the "downstream" issues of entitlement to 
initial evaluations in excess of the current ratings for 
PTSD, tinnitus, and bilateral hearing loss that resulted from 
the veteran's March 2002 service connection claims.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

As will be explained below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for a low back 
disability.  Therefore, no additional evidence or information 
is required to substantiate his application to reopen.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Recent private and VA fee 
basis examinations provide relevant nexus opinions on the 
service connection issues on appeal.  The Board concludes 
that all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

New And Material Evidence Claim

Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 
An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law remains applicable in 
this case.

Analysis

The evidence on file prior to December 1985 consisted of the 
veteran's service medical records, which did not diagnose any 
low back disability on separation examination in January 
1971.  An unappealed December 1985 rating decision denied 
service connection for a low back disorder because the 
disorder was considered acute and transitory with no residual 
disability.  The veteran was notified of the decision and did 
not timely appeal.  Thereafter, the veteran attempted to 
reopen his claim in March 2002 and a January 2003 rating 
decision denied reopening of the claim for service connection 
for a low back disorder because no new and material evidence 
had been received.  The veteran was notified of the denial 
later in January 2003 and timely appealed.

The evidence received since December 1985 includes a July 
2002 fee basis examination report and a May 2004 private 
examiner's statement in which it is suggested that the 
veteran's low back disability is causally related to service.  
This evidence is certainly new, as it was not of record at 
the time of the December 1985 RO decision.  The new evidence 
is also material in that it bears directly and substantially 
upon the specific matter under consideration.  Consequently, 
the Board finds that the evidence submitted since the 
December 1985 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim for service 
connection for a low back disorder is reopened and will be 
adjudicated de novo.

Service Connection Claims 

Common Factual Basis

The veteran's service medical records reveal that he incurred 
a fragment wound from an enemy explosion.  The diagnoses were 
open wound of the right arm without artery or nerve 
involvement and open wound of the left posterior thorax and 
flank without artery or nerve involvement.  The veteran 
complained in December 1969 of neck, knee, and low back pain.  
X-rays in January 1970 did not show any significant 
abnormality of the neck, knee, or low back.  He complained in 
June 1970 of neck problems since the 1969 explosion.  The 
impression was possible neuralgia of the left accessory 
nerve.  There were no pertinent complaints or findings on 
discharge examination in January 1971.  

According to a March 2002 report from a social worker with 
the Amesbury Department of Veterans' Services, the veteran 
said that he was wounded in the back in service.  Because of 
penetrating wounds, the veteran was unable to breath 
properly, which damaged his diaphragm.  It was noted that the 
veteran continued to have breathing and back problems.

On fee basis orthopedic examination in July 2002, the veteran 
complained of chronic neck, mid and lower back pain.  
Physical examination revealed a normal gait.  There was mild 
paraspinal muscle spasm.  Range of motion of the spine was 
not limited due to pain, fatigue, weakness, lack of endurance 
or incoordination.  Reflex, motor, and sensory examinations 
of the upper and lower extremities were within normal limits.  
X-rays of the cervical, thoracic, and lumbar spine 
demonstrated degenerative changes.  The diagnoses were 
history of temporary diaphragm paralysis that had not 
recurred since combat; and chronic cervical, thoracic, and 
lumbar degenerative arthritis.  The examiner, who noted that 
the veteran's medical record had been reviewed, concluded 
that it was as likely as not that the veteran's current 
spinal conditions were due to service.

According to a May 2004 medical report from R.V., D.C., he 
saw the veteran in August 2003 for low back pain due to 
lifting and saw him in November 2003 for complaints of neck, 
shoulder, and low back pain.  Examination revealed tenderness 
and loss of motion in the cervical, thoracic, and lumbar 
spine.  The July 2002 X-rays were interpreted as showing 
moderate to severe degenerative disc disease in the neck and 
low back and mild degeneration in the thoracic spine.  The 
impressions were postural back pain; degeneration of the 
cervical, thoracic, and lumbar intervertebral discs; and 
segmental dysfunction/subluxation of the cervical, thoracic, 
and lumbar spine.  It was concluded that the veteran had a 
chronic, permanent condition that was consistent with a 
history of severe trauma in service, with degenerative joint 
disease at almost every joint in the spine.  It was also 
determined that the veteran's orthopedic condition was the 
direct result of the injuries he incurred in the explosion in 
service.
The veteran testified at his personal hearing in May 2004 
that his current spinal disabilities are the result of the 
spinal injuries which he incurred in service as a result of 
an explosion (page 17) and that he has breathing problems 
that are due either to the service injury to his diaphragm or 
to his back (page 19).

Relevant Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Service Connection For Degenerative Disease Of The Cervical 
Spine And For Low Back Disability

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is recent medical evidence of low back 
and cervical spine degeneration.  Therefore, element (1) of 
Hickson is satisfied.  

With respect to in-service incurrence, the Board notes that 
although there was no specific diagnosis of a neck or back 
disability in service, the veteran was wounded by fragments 
from an explosion and complained of residuals that included 
neck and low back pain.  Additionally, he complained on post-
service fee basis and private examinations of service injury 
to his neck and low back, and he testified at his May 2004 
personal hearing that his current neck and low back 
disabilities are the result of an explosion in service.  
Consequently, the Board concludes that there is sufficient 
evidence on file to satisfy Hickson element (2), in-service 
incurrence of disease or injury.  

With respect to Hickson element (3), a medical nexus, the 
Board notes that it was concluded by both a fee basis 
orthopedic examiner in July 2002, who had reviewed the file, 
and a private examiner in May 2004 that the veteran's current 
spinal disabilities were the result of an explosion in 
service.  Thus, there is of record medical nexus evidence 
linking the veteran's current neck and low back disabilities 
to service.  There is no opinion to the contrary.  

Because all three Hickson elements have thus been satisfied 
on the issues of entitlement to service connection for low 
back disability and degenerative disease of the cervical 
spine, the Board concludes that service connection for low 
back disability and degenerative disease of the cervical 
spine is warranted.  

Service Connection For Residuals Of A Diaphragm Injury

Analysis

Although service medical records for August 1969 reveal an 
injury to the left posterior thorax and left flank, there 
were no subsequent complaints or findings in service 
involving the chest or flank areas, including on separation 
examination in January 1971.  While the March 2002 report 
from the Amesbury Department of Veterans' Services refers to 
the service injury to the veteran's diaphragm, the Board 
notes that the report was prepared by a social worker and not 
by a medical examiner.  Additionally, it was concluded by the 
fee basis examiner after evaluation in July 2002 that the 
veteran had a history of temporary diaphragm paralysis that 
had not recurred since his service injury.  Since the 
evidence does not show current residuals of a diaphragm 
injury, there cannot be evidence of a medical nexus between 
current diaphragm residuals and service.  

Although the veteran has combat service, the combat 
presumption of 38 U.S.C.A 
§ 1154(b) only relates to the question of service incurrence, 
it does not relate to questions of whether the veteran has a 
current disability or whether there is a nexus between the 
in-service event and the current disability.  Consequently, 
because Hickson elements (1) and (3) have not been shown, 
service connection for residuals of a diaphragm injury is 
denied.

To the extent that the veteran himself contends that he has 
residuals of a diaphragm injury due to service, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Consequently, 
the veteran's statements are not competent medical evidence.

Increased Rating Claims 

Common Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected right nasal deviation, dry eyes, and night 
sweats and fevers.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

Initial Rating In Excess Of 30 Percent For PTSD

Factual Background

The veteran complained on VA fee basis psychiatric 
examination in July 2002 of intermittent anxiety, insomnia, 
and problems establishing relationships or trusting people.  
He worked as a self-employed carpenter.  He denied homicidal 
or suicidal ideation.  He was receiving outpatient therapy 
but was not taking medication for his PTSD. 

On mental status evaluation in July 2002 , the veteran was 
described as casually dressed and neatly groomed.  He was 
relaxed without signs of psychomotor agitation.  His speech 
was slow but coherent; his thought processes were logical, 
goal directed, and relevant.  His mood was considered 
depressed with constricted affect.  He had some paranoid 
ideations.  He was fully oriented, and his remote memory and 
judgment appeared intact.  He had good attention, 
concentration, and insight.  The diagnosis was PTSD.  Global 
assessment of functioning (GAF) was 60.  

The veteran testified at his May 2004 personal hearing that 
he avoids crowds (page 7) and that he sometimes has problems 
sleeping (page 10).

Specific Schedular Criteria

The VA Schedule for Rating Disabilities contains the 
following ratings and schedular criteria for PTSD:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

Analysis

The Board has carefully reviewed the evidence of record.  
There is evidence of PTSD symptoms involving insomnia, 
anxiety, and difficulty with interpersonal relationships.  

As described in greater detail in the law and regulations 
section above, the currently assigned 30 percent disability 
rating is indicative of PTSD symptomatology which is 
productive of occupational and social impairment with 
occasional decrease in efficiency, although generally 
functioning satisfactorily, due to symptoms such as depressed 
mood, anxiety, chronic sleep impairment, and memory loss.  

The question which must be answered is whether the veteran's 
PTSD symptomatology more nearly approximates that which would 
allow for the assignment of a 50 percent rating.  According 
to the July 2002 psychiatric evaluation, the veteran appeared 
relaxed and spoke coherently and logically.  He was fully 
oriented with good attention, concentration, and insight.  
His judgment was intact.  In fact, the evidence does not show 
the psychiatric symptomatology needed for a 50 percent 
evaluation, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking.  In short, the 
identified PTSD symptomatology appears to be generally 
consistent with that which allows for a 30 percent rating; 
symptomatology consistent with a 50 percent or higher rating 
is not present.  The veteran himself has pointed to no such 
symptomatology.  Similarly, the assigned GAF score of 60 in 
July 2002 is consistent with mild to moderate symptoms.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 50 percent evaluation.

An Initial Rating In Excess Of 10 Percent For Tinnitus

Analysis

The veteran's service-connected tinnitus is rated under 38 
C.F.R. § 4.87, Diagnostic Code 6260, which provides that a 
maximum 10 percent evaluation is warranted for recurrent 
tinnitus, as noted on behalf of the veteran at his personal 
hearing in May 2004 (page 2).  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  Tinnitus has been 
defined by the Court as a ringing, buzzing noise in the ears.  
See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus, the Board finds that 
either tinnitus is present or it is not, and that a single 
evaluation is appropriate whether it is perceived as being 
bilateral or unilateral.

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); 
68 Fed. Reg. 25,822-23 (May 14, 2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also Smith 
v. Brown, 7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).  As such, a higher schedular rating cannot be granted 
for service-connected tinnitus.

An Initial Compensable Rating For Hearing Loss

Factual Background

The veteran complained on VA audiological evaluation in July 
2002 of decreased hearing and tinnitus since service.  
Audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
65
70
44
LEFT
20
15
75
80
48

Speech recognition scores in July 2002 were 100 percent, 
bilaterally.  It was reported that the test results showed a 
bilateral high frequency sensorineural hearing loss, slightly 
worse in the left ear.

The veteran testified at his May 2004 personal hearing that 
he had difficulty hearing what people were saying (page 3).



Specific Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2003).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section as the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) does 
not equal 55 decibels or more, nor is the puretone threshold 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

Analysis 

The Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss by rating decision in January 2003, 
effective the date of receipt of the claim on March 22, 2002, 
based on the July 2002 audiological results.  The July 2002 
audiological evaluation showed average pure tone thresholds 
at the relevant frequencies from 1000 to 4000 hertz of 44 
decibels, with speech recognition ability of 100 percent, in 
the right ear and of 48 decibels, with speech recognition 
ability of 100 percent, in the left ear.  

Applying the July 2002 examination results to the Schedule 
reveals a numeric designation of Level I in each ear under 
Table VI.  Applying these findings to Table VII of the 
Schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.

Fenderson, Extraschedular Consideration, And Reasonable Doubt

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology, the Board concludes 
that staged ratings are not warranted for the veteran's 
service-connected PTSD, tinnitus, or hearing loss.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  The Board does not find any evidence 
that the veteran's service-connected PTSD, tinnitus, or 
hearing loss markedly interfere with employment or that the 
veteran has been frequently hospitalized due to the 
disabilities.  In fact, VA examinations on file indicate that 
the disabilities do not cause significant functional 
impairment.  Accordingly, the RO's decision not to refer the 
issue for extraschedular consideration to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct. 

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application with respect to 
the issues of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD, entitlement to an 
initial evaluation in excess of 10 percent for service-
connected tinnitus, and entitlement to an initial compensable 
evaluation for hearing loss.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for low back disability is 
granted.

Entitlement to service connection for degenerative disease of 
the cervical spine is granted.

Entitlement to service connection for residuals of a 
diaphragm injury is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to an initial compensable evaluation for service-
connected hearing loss is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



